Citation Nr: 1500836	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to November 1946.  He passed away in July 2010.  One of the Veteran's daughters is the appellant in this case.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the VA regional offices in Milwaukee, Wisconsin; St. Louis, Missouri; and Pension Management Center in St. Paul, Minnesota.  Jurisdiction currently resides with the RO in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his lifetime, the Veteran did not apply for service connection for any disabilities.  In February 2010, he filed a claim for non-service-connected pension benefits at the aid and attendance rate.  In an April 2010 decision, entitlement to non-service-connected pension and entitlement to special monthly pension based on the need for aid and attendance were granted, effective February 25, 2010 (the date of claim), payable from March 1, 2010.

Additionally, in the April 2010 decision, a finding of incompetency was proposed.  The Veteran was informed that he would receive a monthly benefit check on or around the first of each month, but his retroactive pension payments would be withheld pending the competency determination.

In a July 2010 decision, the Veteran was found to not be competent to handle disbursement of funds.  The current appellant was appointed fiduciary.  The RO sent the Veteran a letter informing him that his retroactive pension payments would be released in the future to his fiduciary.

The Veteran died on July [redacted], 2010.  On August 2, 2010, a Veterans Service Organization informed the RO of the Veteran's passing, and a death certificate was furnished.  

In September 2010, the appellant filed a VA form 21-601 (claim for accrued amounts due a deceased beneficiary).  On the form, she indicated that all of the Veteran's debts, expenses of sickness, and burial had been paid out of the Veteran's estate.  She included a mortuary receipt showing that the appellant had paid $3,147.73 for funeral expenses for the Veteran.  She further indicated that there should be an accrued benefit totaling at least $3,288.00.

Also in September 2010, the appellant filed a VA form 21-530 (application for burial benefits).  On the form, she indicated that she had paid $3,147.73 for the Veteran's burial.  She further indicated that the total expense of burial, funeral, and transportation, was $3,147.73.

In October 2010, the appellant wrote a letter to her congressman indicating that the Veteran's last VA pension payment of $1644 was directly deposited to his bank account on July 30.  She wrote that the bank electronically returned that amount to VA on September 3.  She felt that the return of that check was in error, and she had been given contradictory answers by various people from VA.

In March 2011, the appellant said that the prior indication on the VA form 21-601 that all of the Veteran's debts, expenses of sickness, and burial had been paid out of the Veteran's estate was in error, as there was no estate.  She further indicated in April 2011 that the Veteran's retroactive pension payments that were withheld during the competency determination had never been released.  She also informed VA later in April 2011 that she wanted the issue of the Veteran's last pension payment from July 30 addressed.

The regulations provide that where, as here, death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid...(5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000.

Here, the appellant has alleged that funds were withheld from the Veteran during his competency determination and were never released.  Further, she has alleged that a pension payment was returned by the Veteran's bank to VA in error.  In light of the appellant's allegations, an audit should be conducted to ascertain what money was actually paid to the Veteran and/or appellant from February 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Milwaukee RO, St. Louis RO, and the Pension Management Center in St. Paul.

2.  Thereafter, provide the appellant an audit of the Veteran's account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the cessation of the pension benefit, the reason for the timing of the cessation, the amount of benefits withheld during the development of the competency determination, and when (if ever) those amounts were released to the Veteran (or his estate).

Set forth in the record a chart reflecting for the entire period beginning February 25, 2010, and ending when the last payment was made to the Veteran's beneficiaries:

 a. Month-by-month amounts of pension benefits actually paid to the Veteran or his estate as shown by a paid and due audit; and
 b. Explanations for the amounts paid.

3.  A copy of the audit and a copy of the chart must be placed in the claims file.  The appellant must be provided an appropriate opportunity to respond.

4.  Then readjudicate the appeal, considering whether any money was owed to the Veteran at the time of his death that remained unpaid.  If it is found that money was owed but unpaid, it should be considered whether that money is owed to the appellant to offset the cost of the Veteran's last sickness or burial.  If the claim remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




